DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/17/2022 with respect to claims 1 and 30 have been fully considered but they are not persuasive. In particular, Applicant argues that Choi’813 (US Pub 2018/0053813 A1) fails to teach “a sound transfer space between the display panel and the rear surface of the display module” as recited in claims 1 and 30. The Office respectfully submits that Fig.3A of Choi’813 shows a structure of a display panel 100 comprising a space S (as annotated in Fig.3A of Choi’813 reproduced below) between a liquid crystal display panel 140 and a backlight unit 120. Accordingly, sound waves generated from a sound generating actuator 200 would be transferred from the air gap 600 to the liquid crystal display panel 140 through the space S.
Applicant’s arguments with respect to claims 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4,12-16,22,29-31,48,49 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2018/0053813 A1, hereinafter referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1).
Regarding claim 1; Choi’813 teaches a display apparatus (a display device shown in Fig.2C), comprising: 
[AltContent: textbox (First forming portion)][AltContent: arrow][AltContent: textbox (Side portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Supporting portion)]
    PNG
    media_image1.png
    147
    438
    media_image1.png
    Greyscale

(Fig.2C of Choi’813 reproduced)

a display module (a display module 100) including a display panel (Fig.3A, the display module 100 comprises a liquid crystal display panel 140) configured to display an image (Fig.2C, para. [0062]); 
a supporting member (a cover bottom 300, Fig.2C) on a rear surface of the display module (Fig.2C); the supporting member including a first forming portion (a first forming portion as annotated in Fig.2C reproduced above) spaced apart from the rear surface of the display module with a first space (an air gap 600) between the rear surface of the display module and the first forming portion of the supporting member (Fig.2C, the first forming portion is spaced apart from the display module 100 with the air gap 600); and a first vibration generating module (a sound generating actuator 200) in the first space or on the first forming portion of the supporting member (Fig.2C, the sound generating actuator 200 is located in the air gap 600 and connected to the first forming portion of the cover bottom by an adhesive layer 910); and 
a first vibration generating module (the sound generating actuator 200) configured to include one vibration generating device on the rear surface of the display module to output sounds (Fig.2C, para. [0062]).
In the first embodiment, Choi’813 does not teach that the display module includes a sound transfer space between the display panel and the rear surface of the display module to transfer the sound waves generated by the first vibration generating module from the first space to the display panel and output sounds of the different sound bands.
[AltContent: textbox (Space S1)][AltContent: arrow]
    PNG
    media_image2.png
    162
    451
    media_image2.png
    Greyscale

(Fig.3A of Choi’813 reproduced)
However, in a second embodiment, Choi’813 teaches the display module includes a sound transfer space (a space S1 as annotated in Fig.3A reproduced above) between the display panel (the liquid crystal display panel 140) and the rear surface of the display module to transfer the sound waves generates by the first vibrating module from the first space to the display panel and output sounds (Fig.3A shows a structure of the display panel 100 comprising a liquid crystal display panel 140 and a backlight unit 120. There is a space S1 provided between the liquid crystal display panel 140 and the backlight unit 120. Since the sound generating actuator 200 is attached to the rear surface of the display panel 100, the sound waves generated from the sound generating actuator 200 is transferred to the liquid crystal display panel 140 through the space S1).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the organic light emitting display device in the first embodiment (Fig.2C) of Choi’813 to include the liquid crystal display device in the second embodiment (Fig.3A) of Choi’813. The motivation would have been in order to reduce the cost.
Choi’813 does not teach that the first vibration generating module configured to include two or more vibration generating devices to generate sound waves of different sound bands.

    PNG
    media_image3.png
    466
    641
    media_image3.png
    Greyscale

Won teaches the first vibration generating module configured to include two or more vibration generating devices to generate sound waves of different sound bands (Fig.12, a first vibration generating module comprises a first sound generator 210 and a second sound generator 220. Para. [0011,0017], the first sound generator may generate sounds in a low-frequency range and the second sound generator may generate sounds in a high-frequency range).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 to include the teaching of Won of providing a display device comprising a plurality of sound generating devices configured to output sounds having different sound bands. The motivation would have been in order to improve sound quality (Won, para. [0089]).
Regarding claim 2; Choi’813 and Won teach the display apparatus of claim 1 as discussed above. Choi’813 further teaches a panel supporting part (a middle cabinet 500, Fig.2B) configured to support a rear periphery region of the display panel (see Fig.2B, the middle cabinet 500 supports a rear peripheral region of the display panel 100) and supported by or accommodated into the supporting member (Fig.2B, the cover bottom 300 supports the middle cabinet 500), wherein the panel supporting part includes a supporting portion (a supporting portion as annotated in Fig.2B of Choi’813 reproduced above) coupled or connected to the rear periphery region of the display panel (Fig.2B) and a side portion (a side portion as annotated in Fig.2B of Choi’813 reproduced above) connected to the supporting portion surrounding side surfaces of the supporting member (Fig.2B).
Regarding claim 3; Choi’813 and Won teach the display apparatus of claim 1 as discussed above. Choi’813 does not teach that the first vibration generating module comprises a first vibration generating device and a second vibration generating device, the first vibration generating device is configured to output a sound of a low- pitched sound band, and the second vibration generating device is configured to output a sound of a middle-pitched sound band or a middle-high-pitched sound band.
	Won  teaches the first vibration generating module comprises a first vibration generating device (a first sound generator 210, Fig.12) and a second vibration generating device (a second sound generator 220), the first vibration generating device is configured to output a sound of a low- pitched sound band (para. [0086,0228], the first sound generator generates low-frequency sound), and the second vibration generating device is configured to output a sound of a middle-pitched sound band or a middle-high-pitched sound band (para. [0086], the second sound generator generates a sound in a higher frequency range. In other words, the second sound generator may generate sound in a middle range or middle-high range).
	The motivation is the same as the rejection of claim 1.
Regarding claim 4; Choi’813 and Won teach the display apparatus of claim 1 as discussed above. Choi’813 does not teach that each of the first and second vibration generating devices includes a piezoelectric layer, a first electrode, and a second electrode.
	Won  teaches each of the first and second vibration generating devices includes a piezoelectric layer, a first electrode, and a second electrode (para.[0015,0025], a sound generator comprises a first electrode, a second electrode, and a piezoelectric vibration layer disposed therebetween). 
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 to include the structure of the sound generator of Won comprising a piezoelectric layer disposed between two electrodes. The motivation would have been in order to simplify the structure of the sound generating actuator and to reduce the cost.
Regarding claim 12; Choi’813 and Won  teach the display apparatus of claim 1 as discussed above. In the first embodiment, Choi’813 does not teach the display module further includes a reflective sheet at the rear surface of the display module, and wherein the first vibration generating module is on a rear surface of the reflective sheet corresponding to the rear surface of the display module and is spaced apart from the first forming portion of the supporting member.
In a second embodiment, Choi’813 teaches a reflective sheet (Fig.3A, a reflection plate 122) on a rear surface of the display panel (the reflection plate 122 is disposed on a rear surface of a light guide plate (LGP) 124 of the edge-type backlight LCD display panel).
It would have been obvious to one of ordinary skill in the art to modify the display panel 100 in the first embodiment (Fig.2C) of Choi’813 to include the teaching in the second embodiment (Fig.3A) of providing a reflection plate 122 disposed on a rear surface of the display module 10. Accordingly, the sound generating actuator 200 would be located within the air gap 600 and disposed on a rear surface of the reflective plate 122. Therefore, the first embodiment of Choi’813 as modified by the second embodiment further teaches that the first vibration generating module is on a rear surface of the reflective sheet corresponding to the rear surface of the display module and is spaced apart from the first forming portion of the supporting member. The motivation would have been in order to reflect light toward the display panel (Choi, para. [0074]).
Regarding claim 13; Choi’813 and Won teach the display apparatus of claim 3 as discussed above. Choi’813 does not teach that a second vibration generating module including a third vibration generating device and a fourth vibration generating device to output sounds of different sound bands, wherein: the rear surface of the display module comprises a first rear region and a second rear region, the first vibration generating device and the second vibration generating device are configured at the first rear region, and the third vibration generating device and the fourth vibration generating device are configured at the second rear region.
	Won teaches a second vibration generating module (Fig.12, a second vibration generating module) including a third vibration generating device (a fourth sound generator 240) and a fourth vibration generating device (a third sound generator 230) to output sounds of different sound bands (para. [0086,0228,0229,0241], the third and fourth sound generators output sound having different frequencies), wherein: the rear surface of the display module comprises a first rear region and a second rear region (see Fig.12), the first vibration generating device and the second vibration generating device are configured at the first rear region (Fig.12, the first and second sound generators 210 and 220 are located in a first rear region), and the third vibration generating device and the fourth vibration generating device are configured at the second rear region (the third and fourth sound generators 230 and 240 are located in a second rear region).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 and Ahn’084  to include the teaching of Won of providing two similar sets of sound generators in a first and a second rear regions of a display device configured to generate sound having different frequencies. The motivation would have been in order to improve sound quality (Won, para. [0089]).
Regarding claim 14; Choi’813 and Won teach the display apparatus of claim 13 as discussed above. Choi’813 does not teach the first vibration generating device and the second vibration generating device are configured to be asymmetrical or symmetrical with the third vibration generating device and the fourth vibration generating device with respect to a widthwise direction of the display module.
	Won teaches the first vibration generating device and the second vibration generating device are configured to be asymmetrical or symmetrical with the third vibration generating device and the fourth vibration generating device with respect to a widthwise direction of the display module (see Fig.12, the first and second sound generators 210 and 220 are symmetrical with the third and fourth sound generators 230 and 240 with respect to a widthwise direction of the display panel).
	The motivation is the same as the rejection of claim 13.
Regarding claim 15; Choi’813 and Won teach the display apparatus of claim 13 as discussed above. Choi’813 does not teach the first vibration generating device and the third vibration generating device are configured at a center of the display module, and the second vibration generating device and the fourth vibration generating device are configured at a periphery of the display module.
	Won teaches the first vibration generating device and the third vibration generating device are configured at a center of the display module (Fig.12, the first and fourth sound generators 210 and 240 are located at a center of the display panel), and the second vibration generating device and the fourth vibration generating device are configured at a periphery of the display module (see Fig.12, the second and third sound generators 220 and 230 are located at a periphery of the display panel).
	The motivation is the same as the rejection of claim 13.
Regarding claim 16; Choi’813 and Won teach the display apparatus of claim 13 as discussed above. Choi’813 does not teach the third vibration generating device is configured to output a sound of a low-pitched sound band, and the fourth vibration generating device is configured to output a sound of a middle-pitched sound band or a sound of a middle-high-pitched sound band.
	Won teaches the third vibration generating device (Fig.12, the fourth sound generator 240) is configured to output a sound of a low-pitched sound band (para. [0228], the fourth sound generator 240 generates a first sound in a low-frequency range), and the fourth vibration generating device (Fig.12, the third sound generator 230) is configured to output a sound of a middle-pitched sound band or a sound of a middle-high-pitched sound band (para. [0014,0086,0241,0252,0265], the third sound generator 230 generates a high frequency sound which is higher than the first sound. The higher frequency sound would include a middle-pitched sound and a middle-high-pitched sound). The motivation is the same as the rejection of claim 1.
Regarding claim 22; Choi’813 and Won teach the display apparatus of claim 13 as discussed above. Choi Choi’813 does not teach the first to fourth vibration generating devices are disposed between the supporting member and the rear surface of the display module.
	Won teaches the first to fourth vibration generating devices are disposed between the supporting member and the rear surface of the display module (Figs.1,12; the sound generators (e.g., 220 and 230) are located between a display panel 110 and a bottom frame 180).
	The motivation is the same as the rejection of claim 13.
Regarding claim 29; Choi’813 and Won teach the display apparatus of claim 1 as discussed above. Choi’813 does not teach a partition surrounding the first vibration generating module.
	Won teaches a partition surrounding the first vibration generating module (Fig.12, a partition comprises first blocking member 191, a second blocking member 192, and third blocking member 193 surrounding the sound generators 210, 220, 230, and 240).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 to include the blocking members surrounding the sound generators as taught by Won. The motivation would have been in order to form an air duct for guiding sound waves (Won, para. [0016,0030,0099]).
Regarding claim 30; Choi’813 teaches a display apparatus (a display device shown in Fig.2B), comprising: 
a display module (a display panel 100) including a display panel configured to display an image (para. [0062]); 
a supporting member (a cover bottom 300) configured on a rear surface of the display module (Fig.2B); the supporting member including a first forming portion (a first forming portion as annotated in Fig.2C reproduced above) spaced apart from the rear surface of the display module with a first space (an air gap 600) between the rear surface of the display module and the first forming portion of the supporting member (Fig.2C, the first forming portion is spaced apart from the display module 100 with the air gap 600); and 
vibration generating device (a sound generating actuator 200) in the first space or on the first forming portion of the supporting member to generate sound waves in the first space for outputting sounds (Fig.2C, para. [0062]).
In the first embodiment, Choi’813 does not teach that the display module includes a sound transfer space between the display panel and the rear surface of the display module to transfer the sound waves generated by the first vibration generating module from the first space to the display panel and output sounds.
However, in a second embodiment, Choi’813 teaches the display module includes a sound transfer space (a space S1 as annotated in Fig.3A reproduced above) between the display panel (the liquid crystal display panel 140) and the rear surface of the display module to transfer the sound waves generates by the first vibrating module from the first space to the display panel and output sounds (Fig.3A shows a structure of the display panel 100 comprising a liquid crystal display panel 140 and a backlight unit 120. There is a space S1 provided between the liquid crystal display panel 140 and the backlight unit 120. Since the sound generating actuator 200 is attached to the rear surface of the display panel 100, the sound waves generated from the sound generating actuator 200 is transferred to the liquid crystal display panel 140 through the space S1).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the organic light emitting display device in the first embodiment (Fig.2C) of Choi’813 to include the liquid crystal display device in the second embodiment (Fig.3A) of Choi’813. The motivation would have been in order to reduce the cost.
Choi’813 does not teach two or more vibration generating devices to output sounds of different sound bands from a center of the display module to a periphery of the display module with respect to a widthwise direction of the display module.
	Won teaches two or more vibration generating devices to output sounds of different sound bands from a center of the display module to a periphery of the display module with respect to a widthwise direction of the display module (Fig.12, para. [0086], a display device comprises a first sound generator 210 and a second sound generator 220 outputting sound having different frequencies. The first and second sound generators are arranged from center to periphery of the display panel with respect to a widthwise direction of the display panel).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 to include the teaching of Won of providing two similar sets of sound generators in a first and a second rear regions of a display device configured to generate sound having different frequencies. The motivation would have been in order to improve sound quality (Won, para. [0089]).
Regarding claim 31; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 further teaches a panel supporting part (a middle cabinet 500, Fig.2B) configured to support a rear periphery region of the display panel (see Fig.2B, the middle cabinet 500 supports a rear peripheral region of the display panel 100) and supported by or accommodated into the supporting member (Fig.2B, the cover bottom 300 supports the middle cabinet 500), wherein the panel supporting part includes a supporting portion (a supporting portion as annotated in Fig.2B of Choi’813 reproduced above) coupled or connected to the rear periphery region of the display panel (Fig.2B) and a side portion (a side portion as annotated in Fig.2B of Choi’813 reproduced above) connected to the supporting portion surrounding side surfaces of the supporting member (Fig.2B).
Regarding claim 48; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. In the first embodiment, Choi’813 does not teach a reflective sheet on a rear surface of the display panel, wherein the first vibration generating module is on a rear surface of the reflective sheet corresponding to the rear surface of the display module.
In a second embodiment, Choi’813 teaches a reflective sheet (Fig.3A, a reflection plate 122) on a rear surface of the display panel (the reflection plate 122 is disposed on a rear surface of a light guide plate (LGP) 124 of the edge-type backlight LCD display panel).
It would have been obvious to one of ordinary skill in the art to modify the display panel 100 in the first embodiment of Choi’813 to include the reflection plate 122 as disclosed in the second embodiment of Choi. Accordingly, the reflection plate 122 would be located between the display panel 100 and the sound generating actuator 200. Therefore, the first embodiment of Choi’813 as modified by the second embodiment of Choi’813 further teaches the vibration generating module is configured at a rear surface of the reflective sheet. The motivation would have been in order to reflect light toward the display panel (Choi, para. [0074]).
Regarding claim 49; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 does not teach a partition surrounding the two or more vibration generating devices.
	Won teaches a partition surrounding the two or more vibration generating devices (Fig.12, a partition comprises first blocking member 191, a second blocking member 192, and third blocking member 193 surrounding the sound generators 210, 220, 230, and 240).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 to include the blocking members as taught by Won. The motivation would have been in order to form an air duct for guiding sound waves (Won, para. [0016,0030,0099]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) as applied to claim 4 above, and further in view of Olien et al. (US Patent No. 10,440,848).
Regarding claim 5; Choi’813 and Won teach the display apparatus of claim 4 as discussed above. Choi’813 and Won do not teach that the piezoelectric composite layer includes a plurality of first portions and a plurality of second portions each disposed between two adjacent first portions of the plurality of first portions.
	Olien teaches the piezoelectric composite layer includes a plurality of first portions (Fig.1B, an actuator comprises a plurality of piezo ceramic (ribbon-shaped) rods 108; see col.2, lines 62-65 ) and a plurality of second portions (a plurality of adhesive strips 106) each disposed between two adjacent first portions of the plurality of first portions (Fig.1B, the adhesive rods 106 and the piezo ceramic rods 108 are alternately and repeatedly arranged in one direction).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 and Won to include the teaching of Olien of providing a piezoelectric layer comprising a plurality of piezo ceramic rods and adhesive rods alternately being arranged. The motivation would have been in order to improve the flexibility of the sound generating actuator.
Claims 6,8,17,19-21,32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) as applied to claims 4,3,13,30 above; further in view of Lee et al. (US Pub. 2019/0324596 A1).
Regarding claim 6; Choi’813 and Won teach the display apparatus of claim 4 as discussed above. Choi’813 does not teach the piezoelectric composite layer has a circular or triangular shape.
	Lee  teaches the piezoelectric composite layer has a circular or triangular shape (Fig.2, para. [0054], the acoustic element 27 has a circular shape).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 to include the structure of the vibro-acoustic element having a circular shape as taught by Lee. The motivation would have been in order to obtain a preferred design.
Regarding claim 8; Choi’813 and Won  teach the display apparatus of claim 3 as discussed above. Choi’813 and Won  do not teach that a first plate configured at the first forming portion, wherein the first vibration generating device and the second vibration generating device are disposed on the first plate.
	Lee teaches a first plate (a vibration plate 29-1, Figs.1 and 3B) on the first forming portion (Figs.1 and 3B), wherein the first vibration generating device and the second vibration generating device are disposed on the first plate (Fig.3G, para. [0065,0066]).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 and Won  to include the protruding regions for accommodating at least two acoustic elements as taught by Lee. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]); and to reduce a metallic sound (e.g., high-pitched sound frequency) and strengthen a low-pitched sound (Lee, para. [0048]).
Regarding claim 17; Choi’813 and Won teach the display apparatus of claim 13 as discussed above. Choi’813 and Won do not teach the supporting member further includes a second forming portion spaced apart from the rear surface of the display module to form a second space between the rear surface of the display module and the second forming portion; the display apparatus further includes a first plate and a second plate on the first forming portion and the second forming portion, respectively, the first vibration generating device and the second vibration generating device are configured on the first plate, and the third vibration generating device and the fourth vibration generating device are configured on the second plate.
[AltContent: textbox (First space)][AltContent: arrow][AltContent: textbox (Second space)][AltContent: textbox (First sub protruding region)]
[AltContent: arrow][AltContent: textbox (Second sub protruding region)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    679
    185
    media_image4.png
    Greyscale

(Fig.4 of Lee reproduced)
	Lee teaches the supporting member further includes a second forming portion (a second sub protruding region) spaced apart from the rear surface of the display module to form a second space between the rear surface of the display module and the second forming portion (see Fig.4); the display apparatus further includes a first plate (a first vibration plate 29-1 corresponding to the first sub protruding region) and a second plate (a second vibration plate 29-1 corresponding to the second sub protruding region) on the first forming portion and the second forming portion, respectively (see Fig.4 above), the first vibration generating device and the second vibration generating device are configured on the first plate (Fig.4, an acoustic element 27 is disposed on the first vibration plate 27. In another embodiment, Fig.3G, para. [0066], Lee further discloses that a sound generator may comprise a pair of two acoustic elements), and the third vibration generating device and the fourth vibration generating device are configured on the second plate (Fig.4, an acoustic element 27 is disposed on the second vibration plate 27. In another embodiment, Fig.3G, para. [0066], Lee further discloses that a sound generator may comprise a pair of two acoustic elements).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator ofChoi’813 and Won to include the protruding regions for accommodating at least two acoustic elements as taught by Lee. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]).
Regarding claim 19; Choi’813 and Won teach the display apparatus of claim 13 as discussed above. Choi’813 and Won do not teach the supporting member further includes a second forming portion spaced apart from the rear surface of the display module to form a second space between the rear surface of the display module and the second forming portion, the first vibration generating device and the second vibration generating device are configured on the first forming portion, and the third vibration generating device and the fourth vibration generating device are configured on the second forming portion.
Lee teaches the supporting member further includes a second forming portion (a second sub protruding region, Fig.4 reproduced above) spaced apart from the rear surface of the display module to form a second space between the rear surface of the display module and the second forming portion (see Fig.4); the first vibration generating device and the second vibration generating device are configured on the first forming portion (Fig.3G, two acoustic elements are provided in the same sound box).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 and Won to include the protruding regions for accommodating at least two acoustic elements as taught by Lee. Therefore, a combination of Choi’813, Won, and Lee teaches “the first vibration generating device and the second vibration generating device are configured on the first forming portion, and wherein the third vibration generating device and the fourth vibration generating device are configured on the second forming portion”. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]).
Regarding claim 20; Choi’813 and Won teach the display apparatus of claim 13 as discussed above. Choi’813 and Won do not teach a second forming portion, and a third forming portion configured at the supporting member, wherein: the second vibration generating device is configured on the first forming portion, the fourth vibration generating device is configured on the second forming portion, and the first vibration generating device or the third vibration generating device is configured on the third forming portion.
	Lee teaches a forming portion (a sound box formed by a first and second protruding regions 28-1 and 28-2, Fig.1) configured at the supporting member (Fig.1, the sound box is configured at a rear chassis 28. The sound box accommodates on acoustic element 27).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 and Won to include the protruding region for accommodating at least one acoustic element as taught by Lee. Accordingly, there are at least three sound boxes would be provided to accommodate the first to fourth sound generators 210, 220, 230, and 240 of Won. Therefore, a combination ofChoi’813, Won, and Lee further teaches “a first forming portion, a second forming portion, and a third forming portion configured at the supporting member, wherein: the second vibration generating device is configured on the first forming portion, the fourth vibration generating device is configured on the second forming portion, and the first vibration generating device or the third vibration generating device is configured on the third forming portion”. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]).
Regarding claim 21; Choi’813 and Won teach the display apparatus of claim 13 as discussed above. Choi’813 and Won do not teach a second forming portion, a third forming portion, and a fourth forming portion configured at the supporting member, wherein: the first vibration generating device is configured on the first forming portion, the second vibration generating device is configured on the second forming portion, the third vibration generating device is configured on the third forming portion, and the fourth vibration generating device is configured on the fourth forming portion.
	Lee teaches a forming portion (a sound box formed by a first and second protruding regions 28-1 and 28-2, Fig.1) configured at the supporting member (Fig.1, the sound box is configured at a rear chassis 28. The sound box accommodates on acoustic element 27).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator ofChoi’813 and Won to include the protruding region for accommodating at least one acoustic element as taught by Lee. Accordingly, there would be four sound boxes provided to respectively accommodate the first to fourth sound generators 210, 220, 230, and 240 of Won. Therefore, a combination of Choi’813, Won, and Lee further teaches “a first forming portion, a second forming portion, a third forming portion, and a fourth forming portion configured at the supporting member, wherein: the first vibration generating device is configured on the first forming portion, the second vibration generating device is configured on the second forming portion, the third vibration generating device is configured on the third forming portion, and the fourth vibration generating device is configured on the fourth forming portion”. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]).
Regarding claim 32; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 and Won do not teach the two or more vibration generating devices further comprises a plate, and wherein the two or more vibration generating devices are configured on the plate.
	Lee teaches the two or more vibration generating devices further comprises a plate (a vibration plate 29-1, Figs.1 and 3B) configured at the first forming portion (Figs.1 and 3B), and wherein the two or more vibration generating devices are configured on the plate (Fig.3G, para. [0065,0066], two acoustic elements are disposed on the vibration plate 29-1).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 and Won to include the vibration plate on which is disposed two acoustic elements as taught by Lee. The motivation would have been in order to reduce a metallic sound (e.g., high-pitched sound frequency) and strengthen a low-pitched sound (Lee, para. [0048]).
Regarding claim 33; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 does not teach the two or more vibration generating devices are configured to output a sound of a low-middle-pitched sound band or a sound of each of low-pitched, middle-pitched, and high-pitched sound bands.
	Won teaches the two or more vibration generating devices are configured to output a sound of a low-middle-pitched sound band or a sound of each of low-pitched, middle-pitched, and high-pitched sound bands (para. [0086], the sound generators 210 – 240 are configured to generate low-frequency sound and high frequency sound. The low frequency sound may include middle frequency sound (i.e., mid sound)). The motivation is the same as the rejection of claim 30.
Choi’813 and Won do not teach the two or more vibration generating devices are configured at the first forming portion.
	Lee teaches a first forming portion (Figs.1 and 3G, a first protruding region 28-1 and a second protruding region 28-2), the two or more vibration generating devices are configured at the first forming portion (Fig.3G, para. [0066], there may be two acoustic elements 27 are positioned in the same sound box formed by the first and second protruding regions 28-1 and 28-2).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 and Won to include the protruding regions for accommodating at least two acoustic elements as taught by Lee. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]).
Regarding claim 34; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 does not teach the supporting member further comprises a second forming portion spaced apart from the rear surface of the display module; the first vibration generating device and the third vibration generating device are configured at a center of the display module to output a sound of a low-pitched sound band, and the second vibration generating device and the fourth vibration generating device are configured adjacent to the first vibration generating device and the third vibration generating device to output a sound of a middle-pitched sound band or a middle-high-pitched sound band.
	Won teaches the first vibration generating device (Fig.12, first sound generator 210) and the third vibration generating device (fourth sound generator 240) are configured at a center of the display module to output a sound of a low-pitched sound band (Fig.12, para. [0228]), and the second vibration generating device (second sound generator 220) and the fourth vibration generating device (third sound generator 230) are configured adjacent to the first vibration generating device and the third vibration generating device (see Fig.12) to output a sound of a middle-pitched sound band or a middle-high-pitched sound band (para. [0014,0229], the second sound generator 220 and the third sound generator outputs sound having higher frequency range. Thus, the higher frequency range would include a middle frequency range or middle-high frequency range). The limitation is the same as claim 30.
	Lee teaches the supporting member further comprises a second forming portion (a second sub protruding region) spaced apart from the rear surface of the display module (see Fig.4 reproduced above); a first vibration generating device and a second vibration generating device of the two or more vibration generating devices are configured at the first forming portion (Fig.4, an acoustic element 27 is disposed on the first vibration plate 27. In another embodiment, Fig.3G, para. [0066], Lee further discloses that a sound box may comprise a pair of two acoustic elements. Thus, a first sound box contains a first acoustic element and a second acoustic element), and the third vibration generating device and the fourth vibration generating device are configured on the second plate (Figs.4,3G, para. [0066], a second sound box may contain a third acoustic element and a fourth acoustic element).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 and Won to include the protruding regions for accommodating each of at least two acoustic elements as taught by Lee. More specifically, the second sound generator 220 and the first sound generator 210 of Won would be configured at a first protruding region in the first space. The fourth sound generator 240 and the third sound generator 230 of Won would be configured at a second protruding region in the second space. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]).
Regarding claim 35; Choi’813, Won, and Lee teach the display apparatus of claim 34 as discussed above. Choi’813 does not teach the first vibration generating device and the second vibration generating device are configured to be asymmetrical or symmetrical with the third vibration generating device and the fourth vibration generating device with respect to a widthwise direction of the display module.
Won teaches the first vibration generating device and the second vibration generating device are configured to be asymmetrical or symmetrical with the third vibration generating device and the fourth vibration generating device with respect to a widthwise direction of the display module (see Fig.12, the first and second sound generators 210 and 220 are symmetrical with the third and fourth sound generators 230 and 240 with respect to a widthwise direction of the display panel).
	The motivation is the same as the rejection of claim 30.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) as applied to claim 3 above, and further in view of Kang et al. (US Pub. 2014/0160040 A1).
Regarding claim 7; Choi’813 and Won  teach the display apparatus of claim 3 as discussed above. Choi’813 and Won do not teach that the supporting member further includes a rear portion on the rear surface of the display module, wherein the first forming portion is connected to the rear portion of the supporting member, and wherein the first forming portion accommodates the first vibration generating device and the second vibration generating device.
[AltContent: textbox (First forming portion)][AltContent: arrow][AltContent: textbox (Rear portion)][AltContent: arrow]
    PNG
    media_image5.png
    168
    445
    media_image5.png
    Greyscale

(Fig.2 of Kang reproduced)
	Kang teaches the supporting member further includes a rear portion on the rear surface of the display module (Fig.2 reproduced above, a back chassis 35 comprises a rear portion); wherein the first forming portion (Fig.2, the back chassis further comprises a first forming portion) is connected to the rear portion of the supporting member (see Fig.2 above), and wherein the first forming portion accommodates the first vibration generating device and the second vibration generating device (Fig.2, the first forming portion accommodates a sound element 27 which is disposed on a vibration plate 50 connected to a display device 100. In another embodiment, Fig.6, there are two sound elements 27 are disposed on the vibration plate 50).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 and Won to include the back chassis to cover the sound elements as taught by Kang. The motivation would have been in order to define a vibration space for vibrating the sound provided by the sound element. The back chassis may perform a function of smoothing the direction vibration of the display device (Kang, para. [0117]).
Claims 9,23,24,27,28 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) as applied to claims 1,13 above, and further in view of Matsumura et al. (US Pub. 2015/0016660 A1).
Regarding claim 9; Choi’813 and Won  teach the display apparatus of claim 1 as discussed above. Choi’813 and Won do not teach that a first forming portion includes a hole at one side of the first forming portion.
Matsumura teaches a first forming portion includes a hole (an opening 23, Fig.9(a)) at one side of the first forming portion (Fig.9(a), an opening 23 is provided at one side of a cabinet 21 which is accommodating a speaker 10).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the rear chassis including protruding region as taught by Lee to include the teaching of Matsumura of providing an opening at a side of a blocking member surrounding a sound generator. The motivation would have been in order to enable the sound to be output through the opening (Matsumura, para. [0084]).
Regarding claim 23; Choi’813 and Won teach the display apparatus of claim 13 as discussed above. Choi’813 and Won do not teach a fifth vibration generating device configured at a periphery of a rear surface of the supporting member corresponding to the first rear region; and a sixth vibration generating device configured at a periphery of the rear surface of the supporting member corresponding to the second rear region.
Matsumura teaches a fifth vibration generating device configured at a periphery of a rear surface of the supporting member corresponding to the first rear region (Figs.7, 9(a); para. [0084], a mobile terminal apparatus comprises two speakers 10 located on two sides of an image display device 21. Figure 9(a) shows a first speaker 10 located on a side of a cabinet 21); and a sixth vibration generating device configured at a periphery of the rear surface of the supporting member corresponding to the second rear region (Figs.7 and 9(a); the mobile terminal apparatus comprises two speakers 10. Therefore, there is a second speaker 10 located at other side of the cabinet 21).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 and Won to include the teaching of Matsumura of providing two speaker on both sides of a cabinet 21. More specifically, two high-pitched sound generators would be disposed on two sides of the display panel. The motivation would have been in order to provide a compact sound generator which is more easily mountable (Matsumura, para. [0011]).
Regarding claim 24; Choi’813, Won, and Matsumura teach the display apparatus of claim 23 as discussed above. Choi’813 and Won do not teach the fifth vibration generating device and the sixth vibration generating device are configured to output a sound of a high-pitched sound band.
	Matsumura further teaches the fifth vibration generating device and the sixth vibration generating device are configured to output a sound of a high-pitched sound band (para. [0085], sound outputted from the hole 9 includes a high frequency sound. Matsumura implies that the speakers 10 output high frequency sound). It would have been obvious to one of ordinary skill in the art to provide sound generators having high  frequency range on both sides of the display panel. The motivation is the same as the rejection of claim 23.
Regarding claim 27; Choi’813, Won, and Matsumura teach the display apparatus of claim 23 as discussed above. In the first embodiment, Choi’813 does not teach the display module further includes a reflective sheet at the rear surface of the display module, wherein the first vibration generating device and the second vibration generating device are on a rear surface of the reflective sheet corresponding to the first rear region of the display module, and wherein the third vibration generating device and the fourth vibration generating device are on the rear surface of the reflective sheet corresponding to the second rear region of the display module.
In a second embodiment, Choi’813 teaches a reflective sheet (Fig.3A, a reflection plate 122) at the rear surface of the display module (the reflection plate 122 is disposed on a rear surface of a light guide plate (LGP) 124 of the edge-type backlight LCD display panel).
It would have been obvious to one of ordinary skill in the art to modify the display panel 100 in the first embodiment of Choi’813 to include the reflection plate 122 as disclosed in the second embodiment of Choi. Accordingly, the reflection plate 122 would be located between the display panel 100 and the sound generating actuator 200. Therefore, the first embodiment of Choi’813 and Won as modified by the second embodiment of Choi’813 further teaches “the first vibration generating device and the second vibration generating device are on a rear surface of the reflective sheet corresponding to the first rear region of the display module, and wherein the third vibration generating device and the fourth vibration generating device are on the rear surface of the reflective sheet corresponding to the second rear region of the display module”. The motivation would have been in order to reflect light toward the display panel (Choi’813, para. [0074]).
Regarding claim 28; Choi’813 and Won teach the display apparatus of claim 13 as discussed above. Choi’813 and Won do not teach a first groove configured at a periphery of one side of the supporting member; a second groove configured at a periphery of the other side of the supporting member; a fifth vibration generating device configured in the first groove; and a sixth vibration generating device configured in the second groove.
Matsumura teaches a first groove configured at a periphery of one side of the supporting member; a second groove configured at a periphery of the other side of the supporting member (Figs.7, 9(a), and 9(b); para. [0084], a mobile terminal apparatus comprises two speakers 10 located on two sides of an image display device 21. It is understood that the cabinet 21 would comprise a first groove and a second groove located on two sides of the display panel to accommodate speakers 10); and a fifth vibration generating device configured in the first groove; and a sixth vibration generating device configured in the second groove (Fig.9(a); the speaker 10 is located at the groove. In other words, a first speaker is located at the first groove and a second speaker is located at the second groove).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 and Won to include the teaching of Matsumura of providing a first groove and a second groove on both sides of a cabinet 21 for accommodating two speakers. Accordingly, cover bottom 300 of Choi’813 would comprise two grooves for accommodating two sound generators. The motivation would have been in order to provide a compact sound generator which is more easily mountable (Matsumura, para. [0011]).
Claims 10,11,50 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Choi et al. (US Pub. 2018/0317011 A1, hereinafter referred to as “Choi’011”); and further in view of Kim et al. (US Pub. 2020/0404413 A1).
Regarding claim 10; Choi’813 teaches a display apparatus (a display device shown in Fig.2C), comprising: 
a display module (a display module 100) including a display panel (Fig.3A, the display module 100 comprises a liquid crystal display panel 140) configured to display an image (Fig.2C, para. [0062]); 
a supporting member (a cover bottom 300, Fig.2C) on a rear surface of the display module (Fig.2C); 
a first vibration generating module on the supporting member or between the supporting member and the rear surface of the display module (Fig.2C, the sound generating actuator 200 is disposed between the cover bottom 300 and the rear surface of the display module 100); and 
the first vibration generating module including one vibration generating device to generate sound waves (Fig.2C, para. [0062]).
Choi’813 does not teach that the first vibration generating module including at least first and second vibration generating devices to generate sound waves of different sound bands; and a third vibration generating device configured to generate a sound wave of a different sound band from the sound waves of different sound bands generated by the first vibration generating module.
Choi’011 teaches the first vibration generating module including at least first and second vibration generating devices to generate sound waves of different sound bands (Figs.14D,20B, para. [0179,0251],  a display device comprises a first sound generating module located on a left side of the display panel. The first sound generating module comprises sub sound generating devices 1600-2 and 1600”-1. The sub sound generating device 1600-2 may generate the middle-pitched sound band, and a sub sound generating device 1600”-2 may generate the low-pitched sound band); and a third vibration generating device configured to generate a sound wave of a different sound band from the sound waves of different sound bands generated by the first vibration generating module (Fig.14B,20B, para. [0251], the display device further comprises a sub sound generating device 1600-1 configured to generate high-pitched sound band).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 and Lee to include the teaching of Choi’011 of providing a display device comprising a plurality of sound generating devices configured to output sounds having different sound bands. The motivation would have been in order to improve sound output characteristics (Choi’011, para. [0232]).
	Choi’813 and Choi’011 do not teach a plate at a periphery of the supporting member, the plate facing the rear surface or a side surface of the display module and being spaced apart from the rear surface or the side surface of the display module; and a third vibration generating device on the plate.
	Kim teaches a plate (a vibration region 12, Fig.9A) at a periphery of the supporting member (at a periphery of a rear chassis 10), the plate facing the rear surface or a side surface of the display module and being spaced apart from the rear surface or the side surface of the display module (see Fig.9A); and a third vibration generating device (a vibrator 50) on the plate (Fig.22, the vibrator 50 is disposed on the vibration plate 70).
[AltContent: textbox (Side surface)][AltContent: arrow] 
    PNG
    media_image6.png
    241
    424
    media_image6.png
    Greyscale

(Fig.9A of Kim reproduced)
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 and Choi’011 to include the teaching of Kim of providing a vibrator on a vibration plate. More specifically, the sub sound generating device 1600-1 may be disposed on the vibration plate at a periphery of the cover bottom. The motivation would have been in order to enhance sound generation.
Regarding claim 11; Choi’813, Choi’011, and Kim teach the display apparatus of claim 10 as discussed above. Choi’813 does not teach that each of the plate and the third vibration generating device faces and is spaced apart from both the rear surface and the side surface of the display module.
	Kim teaches each of the plate and the third vibration generating device faces and is spaced apart from both the rear surface and the side surface of the display module (Fig.9A reproduced above, vibrator 50 and the vibration plate 70 face and are spaced apart from the rear surface and the side surface of the display module comprising a LCD panel 3 and a backlight unit 5).
The motivation is the same as the rejection of claim 10.
Regarding claim 50; Choi’813, Choi’011, and Kim teach the display apparatus of claim 10 as discussed above. Choi’813 does not teach the first, second, and third sound generating devices are positioned in a widthwise direction from a middle of the display module to a periphery of the display module, and the third sound generating device is configured to generate a sound of a higher sound band than the second sound generating device, and the second sound generating device is configured to generate a sound of a higher sound band than the first sound generating device.
	Choi’011 teaches the first, second, and third sound generating devices are positioned in a widthwise direction from a middle of the display module to a periphery of the display module (Fig.14D, the sub sound generating devices 1600”-1, 1600-2, and 1600-1 are arranged in a widthwise direction from a center of the display panel to a periphery of the display panel), and the third sound generating device (the sub sound generating device 1600-1, Figs.14D,20B,20C) is configured to generate a sound of a higher sound band than the second sound generating device (para. [0234,0251], the sub sound generating device 1600-1 generates high-pitched sound band. The sub sound generating device 1600-2 generates middle-pitched sound band), and the second sound generating device (the sub sound generating device 1600-2) is configured to generate a sound of a higher sound band than the first sound generating device (para. [0234,0251], the sub sound generating device 1600-2 generates middle-pitched sound band. The sub sound generating device 1600”-1 generates low-pitched sound band).
	The motivation is the same as the rejection of claim 10 above.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1), and Lee et al. (US Pub. 2019/0324596 A1) as applied to claim 17 above, and further in view of Kim et al. (US Pub. 2020/0404413 A1). 
Regarding claim 18; Choi’813, Won, and Lee teach the display apparatus of claim 17 as discussed above.Choi’813, Ahn’084 , Won, and Lee do not teach the first forming portion and the second forming portion include a hole at one side of the first forming portion and the second forming portion, respectively.

Kim teaches the first forming portion and the second forming portion include a hole (two discharge ports 33 provided on two sides of a display panel) at one side of the first forming portion and the second forming portion, respectively (Figs.2,9A, the discharge port 33 is provided at one side of a space S formed by a side wall 62, a top plate 61, and a vibration region 12 corresponding to a vibrator 50. There are two vibrators 50 (Figs.2,3). Therefore, there are two discharge ports corresponding to two spaces S).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the rear chassis including protruding region as taught by Lee to include the teaching of Kim of providing two discharge ports corresponding to two vibrators. The motivation would have been in order to discharge sound generated in the vibration region to the  outside (Kim, para. [0085]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) and Matsumura et al. (US Pub. 2015/0016660 A1) as applied to claim 23 above, and further in view of Kim et al. (US Pub. 2020/0404413 A1).
Regarding claim 25; Choi’813, Won, and Matsumura teach the display apparatus of claim 23 as discussed above. Choi’813, Won, and Matsumura do not teach a third plate configured between the supporting member and the fifth vibration generating device; and a fourth plate configured between the supporting member and the sixth vibration generating device.
	Kim teaches a third plate (a first vibration plate 70, Fig.20, para. [0151]) configured between the supporting member (a rear chassis 10) and the fifth vibration generating device (a first vibrator 50), and a fourth plate configured between the supporting member and the sixth vibration generating device (Fig.19, the display device comprises two vibrators 50. Therefore, it is understood that there is a second vibration plate 70 corresponding to a second vibrator 50).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 to include the vibration plates as taught by Kim. The motivation would have been in order to enhance sound generation.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) and Matsumura et al. (US Pub. 2015/0016660 A1) as applied to claim 23 above, and further in view of Ahn et al. (US Pub. 2015/0341714 A1, hereinafter referred to as “Ahn’714”).
Regarding claim 26; Choi’813, Won, and Matsumura teach the display apparatus of claim 23 as discussed above. Choi’813, Won, and Matsumura do not teach each of the first to sixth vibration generating devices is configured to include a piezoelectric composite.
	Ahn’714 teaches each of the first to sixth vibration generating devices is configured to include a piezoelectric composite (Fig.4, a display device comprises six vibration members 310 and 320. The vibration member is composed of a piezoelectric element (para. [0024,0064]).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813, Won, and Matsumura to include the teaching of Ahn’714 of providing a vibration member including a piezoelectric element. The motivation would have been in order to simplify the structure of the sound generator and to reduce cost.
Claims 36,37 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) as applied to claim 30 above; further in view of Choi et al. (US Pub. 2018/0317011 A1, referred to as “Choi’011”) and Lee et al. (US Pub. 2019/0324596 A1).
Regarding claim 36; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 and Won do not teach the supporting member further comprises a second forming portion, and a third forming portion, each spaced apart from the rear surface of the display module, a first vibration generating device of the two or more vibration generating devices is configured at the first forming portion, a second vibration generating device of the two or more vibration generating devices is configured at the second forming portion, a third vibration generating device of the two or more vibration generating devices is configured at the third forming portion, the first vibration generating device and the second vibration generating device are configured to output a sound of a middle-pitched sound band or a sound of a middle-high-pitched sound band, and the third vibration generating device is configured at a center of the display module to output a sound of a low-pitched sound band.
	Choi’011 teaches a first vibration generating device of the two or more vibration generating devices (Fig.14D, first sound generating device 1600 comprises two sub sound generating devices 1600-1 and 1600-2), a second vibration generating device of the two or more vibration generating devices (a second sound generating device 1600’ comprises two sub sound generating devices 1600’-1 and 1600’-2), a third vibration generating device of the two or more vibration generating devices (third sound generating device 1600” comprises two sub sound generating devices 1600”-1 and 1600”-2), the first vibration generating device and the second vibration generating device are configured to output a sound of a middle-pitched sound band or a sound of a middle-high-pitched sound band (para. [0179], the first sound generating device 1600 and the second sound generating device 1600’ generate middle-high-pitched sound band), and the third vibration generating device is configured at a center of the display module to output a sound of a low-pitched sound band (Fig.14D, the third sound generating device 1600” is located at a center of the display panel to output sound of low-pitched sound band).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 to include the teaching of Choi’011 of providing a display device comprising a plurality of sound generating devices 1600, 1600’, and 1600” configured to output sounds having different sound bands. The motivation would have been in order to improve sound output characteristics (Choi’011, para. [0232]).
	Lee teaches the supporting member further comprises a forming portion (a second sub protruding region) spaced apart from the rear surface of the display module (see Fig.4 reproduced above); a vibration generating device of the two or more vibration generating devices is configured at the forming portion (Fig.4, an acoustic element 27 is disposed on the first vibration plate 27. In another embodiment, Fig.3G, para. [0066], Lee further discloses that a sound box may comprise a pair of two acoustic elements. Thus, a first sound box contains a first acoustic element and a second acoustic element).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating devices 1600, 1600’, and 1600” of Choi’813, Won, and Choi’011 to include the protruding region for accommodating two acoustic elements as taught by Lee. Accordingly, three forming portions are provided to accommodate the sound generating devices 1600, 1600’, and 1600”. More specifically, a first forming portion would accommodate the sub sound generating devices 1600-1 and 1600-2. A second forming portion would accommodate the sub sound generating devices 1600’-1 and 1600’-2. And, a third forming portion would accommodate the sub sound generating devices 1600”-1 and 1600”-2. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]).
Regarding claim 37; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 does not teach the supporting member further comprises a second forming portion, a third forming portion, and a fourth forming portion, each spaced apart from the rear surface of the display module, a first vibration generating device of the two or more vibration generating devices is configured at the first forming portion, a second vibration generating device of the two or more vibration generating devices is configured at the second forming portion, a third vibration generating device of the two or more vibration generating devices is configured at the third forming portion, a fourth vibration generating device of the two or more vibration generating devices is configured at the fourth forming portion, the first vibration generating device and the third vibration generating device are configured at a center of the display module to output a sound of a low-pitched sound band, and the second vibration generating device and the fourth vibration generating device are configured to output a sound of a middle-pitched sound band or a sound of a middle-high-pitched sound band.
	Won teaches a first vibration generating device (Fig.12, a first sound generator 210) and a third vibration generating device (a fourth sound generator 240) are configured at a center of the display module (see Fig.27) to output a sound of a low-pitched sound band (para. [0228], the first sound generator 210 and the fourth sound generator 240 output first sound of a low frequency band), and a second vibration generating device (a second sound generator 220) and the fourth vibration generating device (a third sound generator 230) are configured to output a sound of a middle-pitched sound band or a sound of a middle-high-pitched sound band (para. [0086], the second and third sound generators output second sound which is higher frequency than the first sound).
	The motivation is the same as the rejection of claim 30.
	Choi’011 teaches a vibration generating device of the two or more vibration generating devices (Figs.14C and 14D, para. [0179], Choi’011 discloses a method of providing two sub sound generating devices for each of sound generating device. For example, a first sound generating device 1600 comprises two sub sound generating devices 1600-1 and 1600-2).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 and Won of having four sound generators 210-240 to include the teaching of Choi’011 of providing two sub sound generating devices for each of sound generating device. Accordingly, each of four sound generators 210-240 would comprise two sub sound generating devices. Therefore, a combination of Choi’813, Won, and Choi’011 teaches “a first vibration generating device of the two or more vibration generating devices, a second vibration generating device of the two or more vibration generating devices, a third vibration generating device of the two or more vibration generating devices, a fourth vibration generating device of the two or more vibration generating devices”. The motivation would have been in order to increase sound pressure level (Choi’011, para. [0179]).
	Lee teaches the supporting member further comprises a forming portion (a second sub protruding region) spaced apart from the rear surface of the display module (see Fig.4 reproduced above); a vibration generating device of the two or more vibration generating devices is configured at the forming portion (Fig.4, an acoustic element 27 is disposed on the first vibration plate 27. In another embodiment, Figs.3D and 3G, para. [0066], Lee further discloses that a sound box may comprise a pair of two acoustic elements. Thus, a first sound box contains a first acoustic element and a second acoustic element).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813, Won, and Choi’011 to include the teaching of Lee of providing a protruding region for accommodating one acoustic element. Accordingly, there would be four sound boxes provided to respectively accommodate the first to fourth sound generators 210, 220, 230, and 240 of Won. Therefore, a combination of Choi’813, Won, and Lee further teaches “a first vibration generating device of the two or more vibration generating devices is configured at the first forming portion, a second vibration generating device of the two or more vibration generating devices is configured at the second forming portion, a third vibration generating device of the two or more vibration generating devices is configured at the third forming portion, a fourth vibration generating device of the two or more vibration generating devices is configured at the fourth forming portion”. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) as applied to claim 30 above; further in view of Kim et al. (US Pub. 2020/0404413 A1).
Regarding claim 38; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 and Won do not teach the supporting member is disposed to be inclined with respect to the display module.
	Kim teaches the supporting member is disposed to be inclined with respect to the display module (Figs.8A, 9A; a rear chassis 10 supporting a vibrator 10 includes a step portion 13 which is inclined with respect to a display panel).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 and Won to include the teaching of Kim of providing a rear chassis having a step portion for supporting a vibrator. The motivation would have been in order to serve as a waveguide that guides the sound generated by the vibration region to a discharge port (Kim, para. [0097]).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) as applied to claim 30 above; further in view of Kim et al. (US Pub. 2020/0404413 A1) and Jung et al. (US Pub. 2018/0167724 A1).
Regarding claim 39; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 and Won do not teach the supporting member is disposed to be inclined with respect to the display module.
	Kim teaches the supporting member is disposed to be inclined with respect to the display module (Figs.8A, 9A; a rear chassis 10 supporting a vibrator 10 includes a step portion 13 which is inclined with respect to a display panel).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 and Won to include the teaching of Kim of providing a rear chassis having a step portion for supporting a vibrator. The motivation would have been in order to serve as a waveguide that guides the sound generated by the vibration region to a discharge port (Kim, para. [0097]).
	Choi, Won, and Kim do not teach that the supporting member further comprises a plurality of holes varying in a direction from one side of the supporting member to the other side of the supporting member.
	Jung teaches the supporting member further comprises a plurality of holes varying in a direction from one side of the supporting member to the other side of the supporting member (Figs.1,2,6; para. [0012], directional speakers 1 are provided in a display device. The directional speaker comprises a guide tube 12 having a plurality of holes 12a which vary in a direction from one side of the other side of the guide tube).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device ofChoi’813, Won, and Kim to include the teaching of Jung of providing a directional speaker having a plurality of holes which vary from one side to the other side of the guide tube. The motivation would have been in order to improve directivity of sounds.
Claims 40,42 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) as applied to claim 30 above; further in view of Ahn et al. (US Pub. 2020/0293084 A1, referred to as “Ahn’084”).
Regarding claim 40; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 does not teach that each of the two or more vibration generating devices is configured to include a piezoelectric composite layer.
	Ahn’084  teaches each of the two or more vibration generating devices is configured to include a piezoelectric composite layer (Fig.5, para. [0054,0055,0057], a vibro-acoustic element (e.g., 210a) comprises a piezoelectric layer (e.g., 212a) and two electrodes (e.g., 211a and 213a)). 
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 to include the structure of the vibro-acoustic element comprising a piezoelectric layer disposed between two electrodes as taught by Ahn’084 . The motivation would have been in order to simplify the structure of the sound generating actuator.
Regarding claim 42; Choi’813, Won, and Ahn’084  teach the display apparatus of claim 40 as discussed above. Choi’813 does not teach the piezoelectric layer has a circular or triangular shape.
	Ahn’084  teaches the piezoelectric composite layer has a circular or triangular shape (Fig.6, the vibro-acoustic elements have a rectangular shape. Figure 5 shows that a shape of the piezoelectric layer 212a is the same as a shape of the vibro-acoustic element 210a).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 to include the structure of the vibro-acoustic element having a rectangular shape as taught by Ahn’084 . The motivation would have been in order to obtain a preferred design.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) and Ahn et al. (US Pub. 2020/0293084 A1, referred to as “Ahn’084”) as applied to claim 40 above; further in view of Olien et al. (US Patent No. 10,440,848).
Regarding claim 41; Choi’813, Won, and Ahn’084  teach the display apparatus of claim 40 as discussed above.Choi’813, Won, and Ahn’084  do not teach the piezoelectric layer includes a plurality of first portions and a plurality of second portions each disposed between two adjacent first portions of the plurality of first portions.
	Olien teaches the piezoelectric layer includes a plurality of first portions (Fig.1B, an actuator comprises a plurality of piezo ceramic (ribbon-shaped) rods 108) and a plurality of second portions (a plurality of adhesive strips 106) each disposed between two adjacent first portions of the plurality of first portions (Fig.1B, the adhesive rods 106 and the piezo ceramic rods 108 are alternately and repeatedly arranged in one direction).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device ofChoi’813, Won, and Ahn’084  to include the teaching of Olien of providing a piezoelectric layer comprising a plurality of piezo ceramic rods and adhesive rods alternately being arranged. The motivation would have been in order to improve the flexibility of the sound generating actuator.
Claims 43,44 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) as applied to claim 30 above; further in view of Matsumura et al. (US Pub. 2015/0016660 A1).
Regarding claim 43; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 and Won do not teach at least one groove configured at peripheries of one side and the other side of the supporting member; and a fifth vibration generating device and a sixth vibration generating device respectively configured at the at least one groove.
Matsumura teaches at least one groove configured at peripheries of one side and the other side of the supporting member (Figs.7, 9(a), and 9(b); para. [0084], a mobile terminal apparatus comprises two speakers 10 located on two sides of an image display device 21. It is understood that the cabinet 21 would comprise a first groove and a second groove located on two sides of the display panel to accommodate speakers 10); and a fifth vibration generating device and a sixth vibration generating device respectively configured at the at least one groove (Fig.9(a); the speaker 10 is located at the groove. In other words, a first speaker is located at the first groove and a second speaker is located at the second groove).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 and Won to include the teaching of Matsumura of providing a first groove and a second groove on both sides of a cabinet 21 for accommodating two speakers. Accordingly, cover bottom 300 of Choi’813 would comprise two grooves for accommodating two sound generators. The motivation would have been in order to provide a compact sound generator which is more easily mountable (Matsumura, para. [0011]).
Regarding claim 44; Choi’813, Won, and Matsumura teach the display apparatus of claim 43 as discussed above. Choi’813 and Won do not teach the fifth vibration generating device and the sixth vibration generating device are configured to output a sound of a high-pitched sound band.
	Matsumura further teaches the fifth vibration generating device and the sixth vibration generating device are configured to output a sound of a high-pitched sound band (para. [0085], sound outputted from the hole 9 includes a high frequency sound. Matsumura implies that the speakers 10 output high frequency sound). It would have been obvious to one of ordinary skill in the art to provide sound generators having high  frequency range on both sides of the display panel. The motivation is the same as the rejection of claim 43.
Claims 45,46 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) as applied to claim 30 above; further in view of Yamauchi et al. (US Pub. 2013/0128130 A1).
Regarding claim 45; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 and Won do not teach that a vibration generating device configured at a side surface of the supporting member or configured at the side surface and a rear surface of the supporting member.
	Yamauchi teaches a vibration generating device configured at a side surface of the supporting member or configured at the side surface and a rear surface of the supporting member (Figs.1 and 8, two speakers 7 are configured at a side surface of a case (e.g., 62 or 62a)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 and Won to include the teaching of Yamauchi of providing a speaker at a side surface of a case. Accordingly, two sound generators of Choi’813 and Won would be disposed at two side surfaces of the cover bottom. The motivation would have been in order to efficiently transmit sound to the user’s ears (Yamauchi, para. [0114]).
Regarding claim 46; Choi’813, Won, and Yamauchi teach the display apparatus of claim 45 as discussed above. Choi’813 and Won do not teach the vibration generating device is configured to output a sound of a high-pitched sound band.
	Yamauchi teaches the vibration generating device is configured to output a sound of a high-pitched sound band (para. [0071,0072], a frequency band reproduced by the speaker 7 is mainly high frequency range). The motivation is the same as the rejection of claim 45.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) as applied to claim 30 above; further in view of Yamauchi et al. (US Pub. 2013/0128130 A1) and Oka (US Pub. 2005/0269904 A1).
Regarding claim 47; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 and Won do not teach that a vibration generating device at a side surface of the supporting member or at the side surface and a rear surface of the supporting member.
	Yamauchi teaches a vibration generating device at a side surface of the supporting member or at the side surface and a rear surface of the supporting member (Figs.1 and 8, two speakers 7 are configured at a side surface of a case (e.g., 62 or 62a)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 and Won to include the teaching of Yamauchi of providing a speaker at a side surface of a case. Accordingly, two sound generators of Choi’813 and Won would be disposed at two side surfaces of the cover bottom. The motivation would have been in order to efficiently transmit sound to the user’s ears (Yamauchi, para. [0114]).
	Choi, Won, and Yamauchi do not teach to have a taper.
	Oka teaches to have a taper (Figs.4,5,7; para. [0034,0036,0037]; a piezoelectric layer 13 has a tapered shape).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device ofChoi’813, Won, and Yamauchi to include the teaching of Oka of providing an acoustic resonator including a piezoelectric layer having a tapered shape. The motivation would have been in order to reduce reflection of sound wave (Oka, para. [0037]).
Claims 51,52 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Choi et al. (US Pub. 2018/0317011 A1, referred to as “Choi’011”) and Kim et al. (US Pub. 2020/0404413 A1) as applied to claim 10  above; and further in view of Lee et al. (US Pub. 2019/0324596 A1).
Regarding claim 51; Choi’813, Choi’011, and Kim teach the display apparatus of claim 10 as discussed above. Choi’813, Choi’011’ and Kim do not teach that each of the first, second, and third sound generating devices includes a piezoelectric layer.
	Lee teaches each of sound generating devices includes a piezoelectric layer (para. [0050], an acoustic element 27 comprises a vibration material layer 27-1 includes a piezoelectric material).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi’813, Choi’011, and Kim to include the teaching of Lee of providing an acoustic element comprising a vibration material layer including a piezoelectric material. The motivation would have been in order to reduce the cost.
Regarding claim 52; Choi’813, Choi’011, and Kim teach the display apparatus of claim 10 as discussed above. Choi’813, Choi’011’ and Kim do not teach that the supporting member includes a groove at the periphery to accommodate the plate and the third sound generating device.
[AltContent: textbox (A groove)][AltContent: arrow][AltContent: oval]
    PNG
    media_image7.png
    338
    439
    media_image7.png
    Greyscale

(Fig.2 of Lee reproduced)
	Lee teaches the supporting member (Figs.1, a rear chassis 28 comprises a second protruding region 28-2) includes a groove (Figs.2,3A-3G, the second protruding region 28-2 includes a groove corresponding to a vibration plate 29-1) to accommodate the plate and the third sound generating device (Figs.2,3A-3G, the groove accommodates the vibration plate 29-1 and the acoustic element 27).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Choi’813, Choi’011, and Kim to include the teaching of Lee of providing a groove on a protruding region of a rear chassis to accommodate a vibration plate and an acoustic element. Accordingly, the grooves would be provided at the periphery of the cover bottom for accommodating the vibration plates and the sound generators. The motivation would have been in order to increase the sound pressure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayashi et al. (US Pub 2015/0362652 A1) discloses a LCD display panel comprising a liquid crystal panel 16, a backlight unit, and a gap between the liquid crystal panel 16 and an optical sheet 18 of the backlight unit (Fig.3, para. [0061]).
Saiki et al. (US Pub 2003/0003879 A1) discloses a display device comprising an electric mechanical acoustic transducer 32 configured to generate sound waves to a transparent panel 34 via a space 37 (Fig.7B).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691       

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691